Citation Nr: 9925085
Decision Date: 08/13/99	Archive Date: 09/09/99

DOCKET NO. 98-13 917A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for chronic post-traumatic
headaches.

2. Entitlement to service connection for right leg shell fragment
wound residuals.

3. Entitlement to service connection for tinnitus. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from April 1944 to March 1946. A
December 1997 Department of Veterans Affairs (VA) record notes that
the veteran's claims file had been lost and subsequently rebuilt.
A May 1965 letter from the accredited representative received in
January 1998 indicates that service connection was in effect for
left shoulder shell fragment wound residuals and chin shell
fragment wound residuals evaluated as noncompensable.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a July 1998 rating decision of the Montgomery, Alabama,
Regional Office (RO) which granted service connection for chin,
left shoulder, and left leg shell fragment wound residuals;
assigned a noncompensable evaluation for that disability;
determined that the veteran had not submitted well-grounded claims
of entitlement to service connection for chronic headaches and
tinnitus; denied those claims; and denied service connection for
right leg shell fragment wound residuals. The veteran has been
represented throughout this appeal by the American Legion.

FINDINGS OF FACT

1. The veteran engaged in combat with the enemy.

2. Chronic post-traumatic headaches have been attributed to the
veteran's inservice combat injuries.

3. Right leg shell fragment wound residuals were not shown during
active service or at any time thereafter.

4. Tinnitus was not shown during active service or any time
thereafter.

- 2 - 

CONCLUSIONS OF LAW

1. Chronic post-traumatic headaches were incurred during wartime
service. 38 U.S.C.A. 1110, 1154 (West 1991); 38 C.F.R. 3.303
(1998).

2. The veteran has not submitted a well-grounded claim of
entitlement to service connection for right leg shell fragment
wound residuals. 38 U.S.C.A. 5107 (West 1991).

3. The veteran has not submitted a well-grounded claim of
entitlement to service connection for tinnitus. 38 U.S.C.A. 5107
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has
submitted well-grounded claims for service connection within the
meaning of 38 U.S.C.A. 5107(a) (West 1991), and if so, whether the
VA has properly assisted him in the development of his claims.
Generally, a "well-grounded" claim is one which is plausible. The
United States Court of Appeals for Veterans Claims (Court) has
directed that, in order for a claim for service connection to be
well-grounded, there must be (1) evidence of a current disability;
(2) proof as to incurrence or aggravation of a disease or injury in
service; and (3) competent evidence as to a nexus between the
inservice injury or disease and the current disability. Caluza v.
Brown, 7 Vet. App. 498 (1995).

When a claim is determined to be not well-grounded, the VA does not
have a statutory duty to assist him in developing the facts
pertinent to his claim. However, the VA may be obligated under the
provisions of 38 U.S.C.A. 5103(a) (West 1991) to advise him of the
evidence needed to complete his application. This obligation is
dependent upon the particular facts of the claim and the extent to
which the Secretary of the VA has advised the appellant of the
evidence necessary to support a claim for VA benefits. Robinette v.
Brown, 8 Vet. App. 69 (1995).

3 -

The veteran has not alleged that there are additional relevant
records which may be incorporated into the record. He is fully
aware of the reasons for the denials and the deficiencies in the
record.

The veteran is seeking service connection for chronic post-
traumatic headaches, right leg shell fragment wound residuals, and
tinnitus. It is necessary to determine if he has submitted a well-
grounded claim with respect to each issue.

Service connection may be granted for chronic disability arising
from disease or injury incurred in or aggravated by wartime
service. 38 U.S.C.A. 1110 (West 1991). For the showing of chronic
disease in service, there is required a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." When the fact of chronicity in
service is not adequately supported, then a showing of continuity
after discharge is required to support the claim. 38 C.F.R.
3.303(b) (1998). Service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1998).

I. Chronic Post-Traumatic Headaches

A review of the record indicates that the veteran's claim is
plausible and that all relevant facts have been properly developed.

The veteran's service medical records convey that he sustained a
cerebral concussion, persistent headaches, transitory amnesia, and
a chin shell fragment wound as the result of a mortar blast during
combat with the enemy in May 1945. At his March 1946 physical
examination for service separation, the veteran was diagnosed with
frequent headaches. A September 1997 written statement from Richard
Lowe, M.D., relates that he had treated the veteran for headaches
for several years. Dr. Lowe commented that the veteran's headaches
were caused by

- 4 -

"the loud noise and damage possible (sic) to [the] head and ears
from blasting close to him while in [the] service."

The probative evidence of record establishes that: the veteran was
wounded and sustained a cerebral concussion during combat with the
enemy; he was diagnosed with headaches during and following his
wartime service; and a medical professional has attributed the
veteran's post-service headaches to his inservice trauma. In the
absence of any competent evidence to the contrary, the Board
concludes that service connection is now warranted.

II. Right Leg Shell Fragment Wound Residuals

The veteran's service medical records make no reference to a right
leg shell fragment wound. The post-service clinical documentation
of record does not refer to right leg shell fragment wound
residuals. In his September 1998 substantive appeal, the veteran
advanced that "as to the leg condition[,] I may have listed it
wrong and was right instead of left as just put down wrong." He
clarified that "the wound to the leg would be of record in my
military medical files."

The Board has carefully reviewed the probative evidence of record
including the veteran's statements on appeal. The veteran asserts
that he was wounded in the right leg during combat. The veteran's
service medical records and post-service clinical documentation of
record do not reflect that he has been found to exhibit right leg
shell fragment wound residuals at any time. In the absence of
evidence of current disability, there can be no valid claim.
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Indeed, the veteran's claim is supported solely by the accredited
representative and his own statements on appeal. The Court has held
that lay assertions of medical causation do not constitute
competent evidence to render a claim well-grounded. Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992). The Court has commented that:

- 5 - 

Just as the BVA must point to a medical basis other than its own
unsubstantiated opinion (Colvin [v. Derwinski, 1 Vet. App. 174, 175
(1991)]), the veteran cannot meet his initial burden by relying
upon his own, or his representative's, opinions as to medical
matters. Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

There is no indication that either the accredited representative or
the veteran is a medical professional.

The veteran asserts that he sustained right leg shell fragment
wound residuals during World War II combat. Given these facts, the
Board has considered the potential application of 38 U.S.C.A.
1154(b) (West 1991). That statute directs that:

In the case of any veteran who engaged in combat with the enemy in
active service with a military, naval, or air organization of the
United States during a period of war, campaign, or expedition, the
Secretary shall accept as sufficient proof of service-connection of
any disease or injury alleged to have been incurred in or
aggravated by such service satisfactory lay or other evidence of
service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardships of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, and, to that
end, shall resolve every reasonable doubt in favor of the veteran.
Service-connection of such injury or disease may be rebutted by
clear and convincing evidence to the contrary. The reasons for
granting or denying service-connection in each case shall be
recorded in full.

- 6 - 

In reviewing a similar factual scenario, the Court has clarified
that:

The Court, however, has not held that invocation of section 1154(b)
automatically results in an award of service connection. Section
1154(b) of title 38 of the U.S. Code and section 3.304(d) of title
38 of the Code of Federal Regulations do not absolve a claimant
from submitting a well-grounded claim for service connection. ...
The statute and regulation dealing with satisfactory lay evidence
of service connection for combat veterans do not serve to save the
appellant from having to meet this requirement. See Caluza v.
Brown, 7 Vet. App. 498, 507 (1995). Although section 1154(b)
relaxes the evidentiary requirement as to the evidence needed to
render a claim well-grounded, that section deals only with the
occurrence of an event, i.e., "whether a particular disease or
injury was incurred or aggravated in service -- that is, what
happened then -- not the questions of either current disability or
nexus to service, as to both of which competent medical evidence is
generally required." Caluza, 7 Vet. App. at 507; see also Robinette
v. Brown, 8 Vet. App. 69, 77 (1995) (layperson's account of what
physician told him did not constitute "medical" evidence in context
of determination of well-groundedness because "medical" nature of
such evidence was too attenuated and unreliable). Beausoleil v.
Brown, 8 Vet. App 459, 464 (1996).

The veteran was not diagnosed with right leg shell fragment wound
residuals during active service or at any time thereafter.
Therefore, the Board concludes that the veteran's claim for service
connection is not well-grounded.

7 - 

The veteran is informed that if he is able to produce competent
evidence attributing the onset or aggravation of the claimed
disorder to active service, he should petition to reopen his claim.
The Board acknowledges that it has decided the current appeal on a
different basis than did the RO. When the Board addresses in a
decision a question that has not been addressed by the RO, it must
be considered whether the veteran has been given adequate notice
and opportunity to respond and, if not, whether he will be
prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384 (1993).
The Board concludes that he has not been prejudiced by the decision
herein. The veteran was denied by the RO. The Board considered the
same law and regulations. The Board merely concludes that the he
did not meet the initial threshold evidentiary requirements for a
well-grounded claim. The result is the same. See Meyer v. Brown, 9
Vet. App. 425 (1996).

III. Tinnitus

The veteran's service medical records and the post-service clinical
documentation of record make no reference to tinnitus. While
acknowledging that the veteran was wounded in action and sustained
a cerebral concussion, the Board observes that tinnitus was not
diagnosed during service or at any time thereafter. Dr. Lowe did
note that the veteran had possibly damaged his ears. However, the
doctor did not enter a diagnosis of tinnitus. The statement from
Dr. Lowe is not specific and does not serve to establish that the
veteran has tinnitus. In the absence of competent evidence of
current disability, there can be no valid claim. Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992). The provisions of 38
U.S.C.A. 1154(b) (West 1991) do not serve to assist the veteran
without competent evidence of current disability. The question of
current disability requires the submission of competent medical
evidence. Beausoleil v. Brown, 8 Vet. App 459, 464 (1996). As noted
in the  discussion above of his entitlement to service connection
for right leg shell fragment wound residuals, the veteran is not a
medical professional. Therefore, he is not competent to establish
that he has tinnitus. Chelte v. Brown, 10 Vet. App. 268 (1997).
Accordingly, the Board concludes that the veteran's claim for
service connection is not well-grounded.

- 8 -

The veteran is informed that if he is able to produce competent
evidence attributing the onset or aggravation of the claimed
disorder to active service or a service-connected disability, he
should petition to reopen his claim.

ORDER

Service connection for chronic post-traumatic headaches is granted.
Service connection for right leg shell fragment wound residuals is
denied. Service connection for tinnitus is denied.

H.N. SCHWARTZ
Member, Board of Veterans' Appeals

- 9 - 

